Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-14, drawn to a shoring structure, classified in B56D88/40.
Claims 15-20, drawn to a method of inspecting a tank, classified in E04G1/34.
Inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the product as claimed can be used in a materially different process since it does not require the product to be used for inspection of a tank. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
- The inventions have acquired separate status in the art, in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Mario Theriault on May 4th, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities: On page 10, lines 16-17: “upright structure 26” should be “upright structure 36”.  

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 13, “said foldable bottom plate” should be “said foldable bottom panel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter 5865127 (hereinafter Carter).
Regarding Claim 1, Carter discloses a shoring structure for insertion inside a tank through a manway of said tank and for installation under the floating roof of said tank, 5comprising; - a telescoping upright structure made of detachable elements (col. 4, lines 11-18, 42 Fig 4); said detachable elements being configured for movement through said manway (24 Fig 3); - foldable top (Figs 5-6) and bottom (Figs 7-8) panels mountable to said telescoping 10upright structure (col. 4, lines 48-59), said top and bottom panels being respectively configured for movement through said manway (Figs 5 & 7). - said foldable bottom plate being configured for incorporation of a pallet jack thereto, for movement of said shoring structure in a raised position inside said tank when said top and bottom 15panels being mounted to said upright 
Regarding Claim 4, Carter discloses the shoring structure, wherein said top and bottom panels being configured for folding into a rectangular formation (col. 4, lines 48-59, Figs 5 & 7).
Regarding Claim 5, Carter discloses the shoring structure, wherein said top and bottom panels each have a pattern plate (70 & 76) affixed thereto for guiding and for securing said rectangular formation (col. 4, lines 48-59, Figs 5-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of O’Connell 8113479 (hereinafter O’Connell). Carter discloses the shoring structure wherein said detachable elements comprising telescoping posts (col. 4, lines 11-18, 42 Fig 4) wherein a height of each said post is adjustable by aligning holes and pins through said holes (col. 4, lines 24-28, 55 & 56 Fig 10). Carter fails to disclose each of said posts having a pair of aligning holes respectively filled by a pair of pins. However, O’Connell teaches each post having a pair of aligning holes (80 & 82) respectively filled by a pair of pins (84 & 86) (col. 5, lines 28-35, Figs 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date .

    PNG
    media_image1.png
    243
    387
    media_image1.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Rivera 6776105 (hereinafter Rivera). Carter discloses the shoring structure, wherein said bottom panel has a connector thereon to receive an end of a respective one of said posts (see annotated Fig 8). Carter fails to disclose wherein said top panel has a connector thereon to receive an end of a respective one of said posts. However, Rivera teaches wherein said top panel has a connector thereon to receive an end of a respective one of said posts (col. 2, lines 24-27; 22, 24, 26, 28 Fig 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the top panel connectors taught by Rivera to the device disclosed by Carter in order to have the top panel attached more securely. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Vossoughi 4776547 (hereinafter Vossoughi). Carter fails to disclose the shoring structure, wherein said top panel has a first rubber layer bonded to a top surface thereof, and said bottom panel has a second rubber layer bonded to a bottom surface thereof. However, Vossoughi teaches adding a rubber layer (col. 3, lines 46-50, 78 Fig 2). It would have been .
Allowable Subject Matter
Claims 8-14 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mercer 0967803, Hodges 1299345, Gronros 1460375, Jessen 1781063, Couture 2378984, Sheard 2744794, Fisher 2982379, Evans 3289788, Waun 3312305, Boyd 3682271, Kutchai 3693309, Zitz 5178494, Riihiluoma 5492300, Bressner 2002/0134970, Massenburg 2013/0129457, Vanagan 2013/0264452, Bush 2016/0137405.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./             Examiner, Art Unit 3632                                                                                                                                                                                           
/JONATHAN LIU/             Supervisory Patent Examiner, Art Unit 3631